Case: 2:20-cv-04998-SDM-CMV Doc #: 15 Filed: 10/30/20 Page: 1 of 1 PAGEID #: 47




                     UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF OHIO, EASTERN DIVISION


   Colby Perkins and Natalie Perkins,

                             Plaintiff,              Case No. 2:20-cv-04998-SDM
                                                     Judge Morrison
             – against–

   Synchrony Bank and Equifax Information            NOTICE OF DISMISSAL AS TO
   Services LLC,                                     DEFENDANT SYNCHRONY
                                                     BANK
                             Defendant(s).



         Plaintiff Colby Perkins and Natalie Perkins hereby gives notice to the court and

  the parties, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), that this

  Complaint is dismissed as it relates to defendant Synchrony Bank only, at Plaintiff’s cost.



                                 Law Offices of Robert S. Gitmeid & Associates, PLLC

                                 By: /s/ Thomas G. Widman
                                 Thomas G. Widman, Esq. (Bar No. 0059259)
                                 30 Wall Street, 8th Floor #741
                                 New York, NY 10005
                                 Tel: (866) 249-1137
                                 E-mail: thomas.w@gitmeidlaw.com
                                 Attorneys for Plaintiff




                                               1
